Citation Nr: 1622300	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-23 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a back, claimed as secondary to service connected disease or injury.

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement to service connection for PTSD to include as due to service connected disease or injury.

6.  Entitlement to a total disability rating based on individual unemployability as due to service connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to January 1962. 

These matters come before the Board of Veterans' Appeals (Board) from February 2010 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for bilateral hearing loss disability and PTSD, the request to reopen the claim for service connection for a back disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In March 2001, the Board denied service connection for bilateral hearing loss disability.  

2.  The evidence submitted since the March 2001 Board decision is relevant and probative of the issue at hand.

3.  In a May 2010 rating decision the RO denied service connection for COPD.  The Veteran did not appeal or submit new and material evidence within one year of the decision.

4.  The evidence submitted with regards to COPD since the RO's May 2010 rating decision is cumulative.


CONCLUSIONS OF LAW

1.  The February 2010 decision, which denied service connection for bilateral hearing loss disability, is final.  38 U.S.C.A. § 7104 (West 2014).

2.  The evidence received since the March 2001 Board decision, which denied service connection for bilateral hearing loss disability, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The May 2010 rating decision that denied service connection for COPD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302(a), 20.1103 (2015). 
 
4.  Evidence received since the May 2010 rating decision is not new and material and the claim for service connection for COPD is not reopened.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant issues. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

As it pertains to the request to reopen the claim for service connection for bilateral hearing loss disability, the request is being granted in the decision below and any notice error is therefore harmless.  As to the remaining issue, the duty to notify in this case was satisfied by a letter sent to the Veteran in September 2012.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims.  Additionally, Social Security Administration records were also associated with the claims file.  The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein.  For a claim to reopen a finally adjudicated claim, VA will provide a medical examination or obtain an opinion only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claims decided herein. There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.


Legal Criteria and Analysis

The Veteran seeks to reopen claims for service connection for COPD and bilateral hearing loss disability.  Service connection for bilateral hearing loss disability was initially denied in a March 1999 rating decision on the basis that a hearing loss disability for VA purposes was not shown.  The Veteran appealed the decision and, in a March 2001 decision, the Board upheld the denial.  At the time of the denial, the Board noted that while a bilateral hearing loss disability was shown, there was no nexus to service.  Subsequently, the Veteran sought to reopen the claim for service connection for bilateral hearing loss disability.  

In a February 2010 rating decision, the RO denied reopening the claim for service connection for bilateral hearing loss disability and denied service connection for COPD.  In a May 2010 rating decision the AOJ continued the denial of service connection for COPD and the request to reopen the claim for service connection for bilateral hearing loss disability.  The Veteran was informed of this decision.  The Veteran appealed the denial of the request to reopen the claim for service connection for bilateral hearing loss disability leading to the current appeal of that issue.  However, he did not disagree with the denial of service connection for COPD and the decision as to that issue became final.  

A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the present case, this means that the Board must look at all the evidence submitted since the Board's March 2001 as it pertains to bilateral hearing loss, and the RO's May 2010 rating decision as it pertains to COPD.  

The Board notes that the applicable regulation requires that new and material evidence is evidence which has not been previously submitted to agency decision makers which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled, must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Bilateral Hearing Loss Disability

The Board denied service connection for bilateral hearing loss disability in March 2001.  At the time of the decision, the record included a showing of bilateral hearing loss disability for VA purposes but there was no nexus to service.   

Submitted since the March 2001 Board denial is a private audiologist's opinion received in February 2016 which states that "[i]t is my medical opinion that the current [bilateral hearing loss] disability is connected to service."  The audiologist noted his opinion was based on the fact that the Veteran had no hearing loss prior to service and on the Veteran's accounts of his service and his hearing loss.

The Board's March 2001 decision is final based upon the evidence then of record.  The Board has made a careful review of the record and notes that at the time of the prior denial, there was evidence of bilateral hearing loss disability, but no evidence of a nexus to service.  Since that determination the Veteran has introduced evidence of a nexus to service in the form of a private audiologist's letter received in February.  This evidence is relevant and probative to the issue at hand.  The evidence, if accepted as credible, cures an evidentiary defect that existed at the time of the prior decision.  See 38 C.F.R. § 3.156.  Based upon the reason for the prior denial, the additional evidence is new and material and the claim is reopened. 

COPD

The Veteran seeks to reopen his claim for COPD.  The RO previously denied service connection for this disability in a May 2010 rating decision.

At the time of the decision, the record included service medical records which were negative for any respiratory disability  and outpatient treatment records showing a diagnosis of COPD.  There was no evidence of a nexus to service and no evidence of in-service pathology.  

Submitted since the RO's May 2010 rating decision are additional VA outpatient and private treatment records documenting treatment for COPD.  In addition, the Veteran testified at a videoconference hearing in January 2016 that he was exposed to asbestos in service which caused his COPD.  

The Board has made a careful review of the evidence of record.  In the present claim, the evidence submitted since the May 2010 rating decision including VA outpatient treatment records, private treatment records and testimony at the videoconference hearing are not new and material as they do not relate to an unestablished fact necessary to substantiate the claim.  At the time of the prior decision, there was no evidence of in-service pathology or of a nexus to service.  There was evidence of post-service pathology.  Evidence of on-going treatment merely confirms an already established fact.

No evidence has been introduced that COPD is related (nexus) to service.  In addition, there is no evidence of in-service pathology.  The evidence introduced since the May 2010 rating decision does not show COPD in-service or a nexus to service.  Furthermore, the Veteran's testimony at the videoconference hearing that his COPD is due to asbestos and paint exposure in service is cumulative of his prior assertions made during the process of filing the original claim.  Thus, as the added evidence is cumulative of the evidence of record at the time of the May 2010 rating decision. 

Stated differently, at the time of the prior denial there was no competent evidence of in-service COPD and no competent evidence of a nexus to service.  There had been post-service evidence of COPD.  Since then, he has submitted evidence of COPD, but such fact had previously been established and is this cumulative.  In regard to his assertion as to cause, such is repetitive of his initial claim and is cumulative.  The evidence added to the file does not relate to a previously unestablished fact, and the claim is not reopened.


ORDER

The application to reopen the claim for service connection for bilateral hearing loss disability is granted.  

The application to reopen the claim for service connection for COPD is denied.  


REMAND

The Veteran asserts that he has bilateral hearing loss disability which is due to noise exposure in service.  He has argued that he was exposed to loud noise in service when he worked aboard the U.S.S. Princeton crawling around in vents chipping paint off with a hammer and scraping the inside of pipes.  He was afforded a VA examination in August 1998, however, no etiology opinion was provided at the time.  In February 2016, he submitted a private audiologist's opinion which states that his current bilateral hearing loss disability is related to the noise exposure in service.  No reasoning was provided for the opinion.  Given the Veteran's claims and the February 2016 medical opinion, the Board finds that the Veteran should be afforded a VA examinations and an etiology opinion should be obtained regarding this issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

The record contains evidence that the Veteran has argued that his PTSD is due to his bilateral hearing loss disability.  Moreover, there is medical evidence relating the Veteran's PTSD to his bilateral hearing loss disability.  Therefore, the Board finds that the issue of service connection for PTSD is inextricably intertwined with the issue of service connection for bilateral hearing loss disability and a decision on that tissue will be deferred until the requested development herein is completed.

As to the back, the Veteran states that his back disability is aggravated by his PTSD.  Therefore, the issue of service connection for a back disability is inextricably intertwined with the issue of service connection for PTSD and it will also be deferred.

Further, the Veteran is seeking TDIU.  As the outcome of the issue being remanded herein and the issues deferred herein will directly impact the issue of entitlement to TDIU, that issue is also deferred.

Finally, at the videoconference hearing the Veteran testified he continues to receive treatment for his hearing loss and PTSD at the VA.  A review of the claim file shows that the most recent VA outpatient treatment records associated with the claim file are from October 2010.  On remand, all outstanding VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record copies of the Veteran's VA treatment records associated with the claims for service connection of bilateral hearing loss disability and PTSD.

2. Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss disability.  The claim file must be reviewed by the examiner in conjunction with the examination.  The examiner should then opinion as to whether it is as likely as not (50 percent or greater probability) that any current bilateral hearing loss disability identified was incurred in service, or is otherwise related to the Veteran's period of active duty.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3. If upon completion of the above actions any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


